 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GARY G. HAMPTON,                                  No. 2:17-cv-2179 AC P
12                         Plaintiff,
13           v.                                         ORDER
14    YUBA COUNTY JAIL, et al.,
15                         Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, seeks relief pursuant to

18   42 U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

19   U.S.C. § 636(b)(1).

20          On June 12, 2019, and July 10, 2019, plaintiff filed documents with the court which

21   ultimately request court assistance with filing an amended complaint. ECF Nos. 12, 15. For the

22   reasons stated below, the court will deny these requests. Instead, plaintiff will be granted an

23   additional thirty days to file an amended complaint.

24   I.     PROCEDURAL HISTORY

25          On May 14, 2019, the court issued a screening order directing plaintiff to file an amended

26   complaint within thirty days. ECF No. 6. Thereafter, on May 28, 2019, the jail where plaintiff

27   had been housed filed a notice informing the court that plaintiff had been moved to High Desert

28   State Prison (“HDSP”). ECF No. 8. As a result, on June 3, 2019, the court directed the Clerk of
                                                       1
 1   Court to resend the screening order to plaintiff at HDSP, and a new filing fee order was also sent
 2   to the California Department of Corrections and Rehabilitation. See ECF Nos. 9, 10.
 3          On June 12, 2019, plaintiff filed a letter with the court requesting that it contact his appeal
 4   lawyer in order to obtain “all the physical facts of [his] trial.” ECF No. 12. In the letter, plaintiff
 5   also asked what he could do to assist the court, and he stated that he knows “all [the] ins and outs
 6   of [his] case and how [his] rights were violated.” See id. (brackets added).
 7          On July 10, 2019, plaintiff submitted a second letter . ECF No. 15. In it, plaintiff
 8   expresses his discontent with the fact that he is being charged $350.00 in filing fees. He also
 9   states that he “has no idea what’s going on” and that he “[does not] have the slightest idea how to
10   file an amended complaint.” Id. at 1 (brackets added). Plaintiff states that his original complaint
11   was filled out by his lawyer’s investigator and that plaintiff simply told the investigator what had
12   happened to him. Id. at 1. For these reasons, plaintiff objects to the order that his amended
13   complaint be filed by July 22, 2019. See generally id.
14   II.    DISCUSSION
15          To the extent plaintiff’s two letters request assistance from the court, the requests will be
16   denied. The court does not provide legal assistance or advice to litigants. It does, however, give
17   a pro se plaintiff a statement of the complaint’s deficiencies in order to ensure that he has an
18   effective opportunity to amend. See generally Eldridge v. Block, 832 F.2d 1132, 1135-36 (9th
19   Cir. 1987). The court has done this in the eleven-page screening order it issued on May 14, 2019.
20   See generally ECF No. 6.
21          To the extent plaintiff’s letters seek appointment of counsel, this request will also be
22   denied. The United States Supreme Court has ruled that district courts lack authority to require
23   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490
24   U.S. 296, 298 (1989). In certain exceptional circumstances, however, the court may request the
25   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d
26   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).
27          Given the fact that plaintiff: (1) was able to provide sufficient information to his
28   attorney’s investigator that led to the filing of a relatively clear complaint on his behalf; (2) has
                                                         2
 1   demonstrated in the letters he has written to the court that he understands these proceedings, and
 2   (3) has stated that he knows all the ins and outs of his case and knows how his rights were
 3   violated, the court does not find the required exceptional circumstances that warrant the
 4   appointment of counsel in this matter. Therefore, instead of appointing counsel, the court will,
 5   sua sponte, grant plaintiff an additional thirty days to file an amended complaint. It will also
 6   direct the Clerk of Court to send plaintiff a copy of the court’s complaint form as well as a third
 7   copy of its May 14, 2019 screening order. It is suggested that plaintiff closely review the
 8   screening order in order to determine what information he needs to put in his amended complaint.
 9          Accordingly, IT IS HEREBY ORDERED that:
10          1. The Clerk of Court is directed to send plaintiff copies of the following:
11              a. This court’s Civil Rights Complaint By A Prisoner, and
12              b. This court’s screening order issued May 14, 2019 (see ECF No. 6);
13          2. Plaintiff’s request for assistance from the court, filed June 12, 2019 (ECF No.12), is
14   DENIED;
15          3. Plaintiff’s request for assistance from the court, filed July 10, 2019 (ECF No. 15), is
16   DENIED, and
17          4. Within thirty days of the date of this order, plaintiff shall file a first amended
18   complaint. Failure to file the amended complaint within the time allotted may result in a
19   recommendation that this action be dismissed.
20   DATED: July 30, 2019
21

22

23

24

25

26

27

28
                                                        3
